Citation Nr: 1609606	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a cold injury, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In April 2012, the Veteran testified at a travel Board hearing.  However, in June 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) based on, amongst other things, a finding that the Board failed to satisfy the provisions of 38 C.F.R. § 3.103(c)(2) during the April 2012 hearing.  In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The claim for service connection for residuals of a cold injury has been recharacterized to reflect consideration of the merits of the claim, as opposed to consideration of reopening of a previously denied claim.  A history of the Veteran's procedural background will be helpful to the understanding of the issues before the Board.   

The Veteran originally filed a claim for residuals of frost bite in March 2000.  In an April 2000 letter, the RO notified the Veteran that they had requested his service medical records and informed him that to avoid any delay of receipt of such records, he was free to submit the records himself.  The Veteran did not submit any service medical records.  In a July 2002 rating decision, the RO denied entitlement to service connection for a cold injury, right foot, left foot, due to lack of evidence that the Veteran was in Korea during the winter months and there were no medical records indicating treatment for a cold injury of the feet.  The RO further stated that the Veteran's service medical records were unavailable due to a fire in the storage facility where treatment records were stored and that if they were later located, his claim would be reconsidered.  The Veteran was notified of his appellate rights. 

In a December 2002 correspondence, within a year of the July 2002 rating decision, the Veteran stated that his current problems started several years after service and therefore his missing service medical records were not relevant.  He requested that the RO reopen his claim.  He also stated that he was being treated at the Huntington VA Medical Center and requested that the RO obtain those records and schedule a VA examination.  He also submitted photographs of his feet.  In a February 2003 rating decision, the claim to reopen a claim for entitlement to service connection for residuals of a cold injury was denied.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the February 2003 rating decision became final.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

However, new and relevant personnel records, which were available at the time of the prior decision and could have been obtained, were received in September 2015 (and possibly earlier, see January 2011 VA Form).  Under 38 C.F.R. § 3.156 (c), at any time after the VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The records include the Veteran's DD-214 form which shows he had 1 year and 5 months of foreign service and also received the Korean Service Medal.  The Board notes that although the RO previously requested that the Veteran submit his service medical records, they never requested that he submit his service personnel documents, including his DD-214.  A request for this document would have proven that the Veteran had foreign service, and in particular, was in receipt of the Korean Service Medal.  This document was relevant to verifying the Veteran's service in Korea, a fact which the RO indicated in its previous rating decision, it could not confirm.  Therefore, the previously denied claim for service connection for residuals of a cold injury, left foot, must be reconsidered, not reopened.  38 C.F.R. § 3.156 (c).

The Board notes that although the Veteran's original claim was for residuals of frost bite, both feet, in February 2010, he limited his claim to only his left foot.  See February 2010 VA Form 21-4138.  He further testified at the January 2016 videoconference hearing, that although both of his feet were affected by his cold weather exposure, his claim was only for his left foot.  See January 2016 Board hearing transcript, p. 10.  Therefore, the Board does not have jurisdiction over any claim for residuals of a cold injury, right foot, and the matter is referred to the AOJ for appropriate action.

Further, the issue of entitlement to non-service connected pension has been raised by the record in a September 2015 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran was exposed to cold weather while serving in Korea.

2.  The Veteran's cold injury of the left foot is related to his in-service cold exposure while in Korea.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, residuals of a cold injury of the left foot were incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, this is a claim where service treatment records are not available; the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

In this case, the Veteran contends that his left foot neuropathy and other residuals are the result of his cold weather exposure while serving in Korea.  

The Veteran was afforded a VA cold injury protocol examination in May 2002 where he reported that he experienced cold sensations in his feet while he was stationed in Korea and developed numbness in his feet thereafter.  He also reported that in-service, he had to wear tight shoes.  The examiner noted that the Veteran had been treated at the VA podiatry clinic for onychomycosis and neuritis.  The examiner noted that the Veteran had slightly abnormal toe growth, joint stiffness, occasional swelling, skin thinning and sleep disturbance due to the sensations in his feet.  The examiner opined that the Veteran had resultant cold injuries, specifically neuropathy of the feet, skin thinning, arthritis, and cold sensitivity.  He further opined that the aforementioned ailments were "as likely as not secondary to[a] cold injury and not likely secondary to his tight shoes and boots."

Although the examiner provided an opinion that indicated that the Veteran's foot disabilities were related to service, the RO denied the claim due to lack of evidence that the Veteran served in Korea during the winter months.  The Veteran's service medical and personnel records were unavailable and presumed destroyed in the 1973 National Personnel Records Center (NPRC) fire.  Unsuccessful efforts were made to obtain the Veteran's records through his Army unit company.  

In March 2010, the Veteran submitted a treatment record from Dr. R.C.A. who treated the Veteran for his left foot pain.  Dr. R.C.A. diagnosed the Veteran with diabetic neuropathy, secondary to a cold injury.  He noted the Veteran's reports of cold exposure while in Korea.  The Veteran also submitted photographs of what he labeled as "Camp Cloud" in Korea and his ration cards given to him while part of the 505th Quartermaster company, which he stated was based in Korea.

Around September 2015 (and possibly earlier, see January 2011 VA Form 9), the Veteran submitted his DD-214 form which indicates that he had 1 year and 5 months of foreign service and also received the Korean Service Medal.  Although the dates of his service in Korea are not specified on the DD-214, in a July 2010 VA Form 21-4138, the Veteran stated that he spent 12 to 13 months in Korea.  The Veteran further testified at a Board hearing that he originally was stationed in Japan and later was sent to Korea.  While in Korea, he was required to ride on the back of an iron bed truck in order to get supplies.  He testified that while waiting at the ship docks for the supplies, he would have to stand in the snow or sleet and then stand up on the back of the truck on the way back to camp.  See January 2016 videoconference Board Hearing Transcript, pp. 5-6; see also April 2012 Travel Board Hearing Transcript, pp. 6-7.  He testified that although going to sick bay was discouraged, he was treated one time for his feet and released back to full duty.  The Veteran is competent to testify as to his experiences in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

 The Board further finds that the Veteran's statements regarding his cold exposure are credible.  The Board notes that since the Veteran's service medical and personnel records are unavailable, it has a heightened duty to afford the Veteran the benefit of the doubt.  That being said, the Board finds that there is sufficient evidence to support a finding that the Veteran served in Korea during the winter months and was thereby exposed to extreme cold weather.  The Veteran received the Korean Service Medal, awarded to those who served in the Republic of Korea and he has consistently stated that he was in Korea for at least 12 months, which would by virtue of the length of time, include service during the cold winter months.  There is no contradictory evidence which disproves the Veteran's statements and therefore the Board finds that the Veteran's statements regarding cold weather exposure to be competent and credible.  

There is also competent medical evidence which relates the Veteran's cold weather exposure to his left foot disability.  The May 2002 VA examiner found that the Veteran's foot disability was related to cold exposure.  The Board finds the examination report to be of significant probative value.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the Veteran's reported history, examined the Veteran and provided an opinion, supported by rationale.  The examiner also ruled out the possibility that the Veteran's disability could be related to his reports of wearing tight boots during service.  

The Board also finds Dr. R.C.A.'s treatment records which show that the Veteran was diagnosed with diabetic neuropathy, secondary to a cold injury, to be of significant probative value.  Dr. R.C.A. based his findings on the Veteran's reports of cold exposure while in Korea.  Further, in a February 2016 statement, Dr. R.C.A. opined that the Veteran's cold injuries were most likely caused by his cold weather exposure while in Korea.  

In considering the evidence of record, the Board finds that the evidence of record for and against the claim is in relative equipoise.  Although the RO found that there was no evidence that the Veteran served in Korea during the winter months, there is evidence that the Veteran served in Korea and no evidence to contradict the Veteran's assertion that he served in Korea during the winter months.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for residuals of a cold injury, left foot, is granted.


ORDER

Entitlement to service connection for residuals of a cold injury, left foot, is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


